Citation Nr: 0733168	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ear chronic otitis media, hearing loss, and tinnitus, claimed 
as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic nonsuppurative otitis media and hearing loss of the 
left ear, claimed as incurred during VA inpatient treatment 
in 2000.

In March 2007, the veteran submitted a claim for service 
connection for left ear tinnitus, claimed as incurred during 
the same period of VA inpatient treatment in 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he participated in aquatic exercise 
therapy in October 2000 in a swimming pool at the Dallas, 
Texas VA Medical Center (VAMC).  He states that pool water of 
questionable cleanliness got into his ears.  He contends that 
disorders of his left ear, including chronic otitis media, 
staph infection, cholesteatoma, hearing loss, and tinnitus, 
developed as a result of exposure to the pool water.

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment, or 
from VA training and rehabilitation services, in the same 
manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the veteran's willful 
misconduct.  When additional disability is caused by VA 
hospital care, medical or surgical treatment, or examination, 
the proximate cause of the additional disability must be: 
(A) carelessness, negligence, lack or proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the care, treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The assembled evidence raises a question as to whether the 
veteran's left ear problems began before or during his VA 
inpatient treatment and aquatic therapy in October 2000.  In 
January 2004, a VA physician examined the veteran and 
reviewed his claims file.  The physician opined that the 
extent of the cholesteatoma found in February 2001 made it 
likely that the cholesteatoma existed before the VA aquatic 
therapy in October 2000.  The veteran had a Travel Board 
hearing in March 2007 at the RO before the undersigned Acting 
Veterans Law Judge.  He reported that he had no history of 
ear infection, or of treatment for ear symptoms, prior to 
October 2000.

The claims file contains some records of VA medical treatment 
dated from 2000 to 2004, but the records do not appear to be 
complete.  The veteran has reported treatment during that 
period at the VAMCs in Bonham, Texas, and Dallas, Texas.  The 
records in the claims file from the Bonham VAMC begin with 
references to discharge of the veteran.  The assembled 
records from the Bonham and Dallas VAMCs do not appear to 
include complete records of the treatment for ear symptoms 
and disorders in 2000 to 2004.  Therefore, the Board will 
remand the case to obtain more complete VA treatment records.  
After the search for treatment records is completed, the file 
should again be reviewed by a VA physician to consider the 
likelihood that the left ear disorders are related to pool 
water exposure during VA treatment.

If the evidence including that developed on remand supports a 
relationship between VA aquatic therapy and the veteran's 
left ear disorders, the RO should develop evidence as 
necessary for a determination as to whether infection of the 
left ear found following aquatic therapy was due to 
carelessness, negligence, lack or proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
was due to an event not reasonably foreseeable.

Finally, in 2007, the veteran reported that he had left ear 
tinnitus that began during his VA treatment in 2000.  The 
veteran relates the tinnitus to the same pool water exposure 
and ear infections raised in his otitis media and hearing 
loss claims.  He did not mention tinnitus when he filed his 
38 U.S.C.A. § 1151 claim in 2003, however, and the RO has not 
addressed a 38 U.S.C.A. § 1151 claim with respect to 
tinnitus.  Therefore, in the course of this remand, the RO 
should address the tinnitus claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of all inpatient, 
outpatient, and domiciliary treatment of 
the veteran at the Bonham, Texas, and 
Dallas, Texas, VAMCs dated from January 1, 
2000, through the present.  These records 
should be associated with the claims file.

2.  Thereafter, provide the veteran's 
claims file to a VA otolaryngologist for 
review.  After review of the file, the 
otolaryngologist should be asked to 
provide an opinion as to the likelihood 
that any of the veteran's left ear 
disorders, including chronic otitis media, 
staph infection, cholesteatoma with 
repeated surgical treatment, hearing loss, 
and tinnitus, developed as a result of the 
veteran's participation in VA aquatic 
therapy in October 2000.

3.  Thereafter, if the assembled evidence 
supports a relationship between VA aquatic 
therapy and the veteran's left ear 
disorders, the RO should develop evidence 
as necessary for a determination as to 
whether infection of the left ear found 
following aquatic therapy was due to 
carelessness, negligence, lack or proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
was due to an event not reasonably 
foreseeable.

4.  After completion of the above, the RO 
should review the expanded record.  The RO 
should make a decision with respect to the 
veteran's claim for compensation under 
38 U.S.C.A. § 1151 for left ear tinnitus.  
The RO should determine if the veteran's 
claims for compensation under 38 U.S.C.A. 
§ 1151 for left ear chronic otitis media 
and left ear hearing loss can be granted.  
If the otitis media or hearing loss claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

